Truly, J.
delivered the opinion of the court.
Relator was entitled to his discharge. The affidavit by virtue of which he ivas detained charged no offense known to our law. Sec. 2228, Code 1892, does not affect this conclusion, for upon the investigation of the facts by the circuit judge it did not appear “that he [the relator] ought to be held for any crime alleged against him.” Accepting the testimony for the state as true, relator Avas not proven to have committed any crime. Under this vieAv of the case, it is not necessary to decide the constitutional question suggested.

The judgment of the circuit court is reversed, and the defendant discharged,.